Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 1 of 32

i Wy ( UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

 

FIRST CHOICE FEDERAL CREDIT
UNION, on Behalf of Itself and All Others

  

Similarly Situated, Case No.
Plaintiff, CLASS ACTION COMPLAINT
Vv. JURY TRIAL DEMANDED,
WAWA, INC. and WILD GOOSE FI L E D
HOLDING CO., INC., JAN j 5 2020
Defendants. KATE BARKMAN, Clerk
By. Dep. Herk

 

 

 

Plaintiff First Choice Federal Credit Union (“Plaintiff”), on behalf of itself and ali others
similarly situated, asserts the following against Defendant WaWa, Inc. and Wild Goose Holding
Co., Inc. (collectively, “WaWa” or “Defendants’”), based upon personal knowledge, where
applicable, information and belief, and the investigation of counsel.

L INTRODUCTION

I. Plaintiff brings this class action on behalf of financial institutions that suffered, and
continue to suffer, financial losses as a direct result of WaWa’s conscious failure to take adequate
and reasonable measures to protect its point-of-sale payment terminals, fuel dispensers, and
payment processing servers. WaWa’s actions left highly sensitive Payment Card Data, including,
but not limited to, the cardholder name, credit or debit card number, and expiration date (“Payment
Card Data”) of Plaintiff's members exposed and accessible for use by hackers from at least March
4, 2019 through December 12, 2019, at which time WaWa claims the breach was contained. As a
result, Plaintiff has and will incur significant damages in replacing members’ payment cards and

covering fraudulent purchases, among other things.

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 2 of 32

2, In or about March 2019, computer hackers accessed WaWa’s inadequately
protected point-of-sale systems and installed malicious software (often referred to as “malware’’)
that infected potentially every WaWa in-store payment terminal and fuel dispenser in the United
States.! Through this malware, hackers stole the Payment Card Data of an untold number of
customers.”

3. The Data Breach was the inevitable result of WaWa’s inadequate data security
measures and lackadaisical approach to the security of its customers’ Payment Card Data. Despite
the well-publicized and ever-growing threat of cyber-attacks targeting Payment Card Data through
vulnerable point-of-sale systems and inadequately protected computer networks, WaWa refused
to implement certain best practices, failed to upgrade critical security systems, used outdated point-
of-sale systems, ignored warnings about the vulnerability of its computer network, and disregarded
and/or violated applicable industry standards.

4, WaWa’s data security deficiencies were further buttressed by its failure to timely
identify the Data Breach and subsequently contain it. By December 19, 2019, when WaWa first
publicly acknowledged that a data breach compromising customer Payment Card Data had
occurred, the Data Breach already had been ongoing for several months. The malware had
remained undetected within WaWa’s point-of-sale and computer systems from at least March 2019
until December 10, 2019, when WaWa first learned of the malware on its payment processing

servers.

 

I WaWa, WaWa Notifies Customers of Data Security Incident,
https://s3. amazonaws,com/wawa-kentico-prod/wawa/media/misc/wawa-data-security-incident-
wire-release-]2_ 19 2019.pdf (Dec. 19, 2019) (last accessed Dec. 23, 2019).

2 Hereinafter, these events are referred to as the “WaWa Data Breach” or “Data Breach.”

 

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 3 of 32

5. In its December 19, 2019 press release, WaWa disclosed the Data Breach “affected
customer payment card information used at potentially all WaWa locations{.]""

6. The financial costs caused by WaWa’s deficient data security approach have been
and will be borne primarily by financial institutions, like Plaintiff, that issued the payment cards
compromised in the Data Breach. These costs include, but are not limited to, canceling and
reissuing compromised cards and reimbursing their members/customers for fraudulent charges.
Moreover, the duration of the Data Breach has and will cause Plaintiff and other members of the
Class to suffer many millions of dollars more in damages than they would have suffered had WaWa
had an adequate process in place to detect and contain the data breach,

7. This class action is brought on behalf of financial institutions throughout the U.S.
to recover the damages that they and others similarly situated have suffered, and continue to suffer,
as a direct result of the WaWa Data Breach. Plaintiff asserts claims for negligence, negligence per
se, and declaratory and injunctive relief.

Ii. PARTIES

A. Plaintiff

8. Plaintiff First Choice Federal Credit Union is a citizen of the Commonwealth of
Pennsylvania, Plaintiff is a federally chartered credit union with its principal place of business
located in New Castle, Pennsylvania. As a result of the WaWa Data Breach, Plaintiff First Choice
Federal Credit Union has suffered, and continues to suffer, injury, including, inter alia, costs to

cancel and reissue cards compromised in the Data Breach, costs to refund fraudulent charges, costs

 

3 WaWa, An Open Letter from WaWa CEO Chris Gheysens to Our Customers,
hitps://www.wawa.com/alerts/data-security (Dec. 19, 2019) (“This malware affected customer
payment card information used at potentially all Wawa locations beginning at different points in
time after March 4, 2019 and until it was contained.”) (last accessed Dec. 23, 2019).

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 4 of 32

to investigate fraudulent charges, and costs due to lost interest and transaction fees due to reduced
card usage.

9. Plaintiff is at risk of imminent and certain impending injury as a result of recurrent
fraudulent transactions on payment cards linked to the WaWa Data Breach. Furthermore, time will
tell whether Plaintiff is subject to an imminent threat of future harm because WaWa’s response to
the Data Breach is so inadequate that it is doubtful that it has cured the deficiencies in its data
security measures sufficiently to prevent a subsequent data breach.

B. Defendants

10. Defendant WaWa, Inc. is a privately-held New Jersey corporation with its principal
place of business in Wawa, Pennsylvania. It is a citizen of Pennsylvania.

11. Defendant Wild Goose Holding Co., Inc. is a Delaware corporation. Its principal
place of business is also in WaWa, Pennsylvania and it too is a Pennsylvania citizen. Defendant
Wild Goose Holding Co., Inc. is WaWa, Inc.’s parent company.

12. WaWa is engaged in the business of developing and operating a system of
convenience stores. WaWa currently operates more than 850 retail stores throughout Pennsylvania,
New Jersey, Delaware, Maryland, Virginia, Florida, and Washington, D.C. WaWa offers gasoline
at over 600 of these locations.* According to Forbes magazine, WaWa ranked 25th on the list of
largest private companies in 2019, with a total revenue of $12.1 billion.°

13. WaWa is not a franchisor. It has total control over the manner in which its more
than 850 locations operate, including those locations’ computer software and electronic data

transmission systems for point of sale reporting.

 

 

 

4 WaWa, About WaWa, https://www.wawa.com/about (last accessed Dec. 20, 2019).
5 Forbes, #25 WaWa, https://www.forbes.com/companies/wawa/#35178b652644 (last
accessed Dec, 20, 2019),

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 5 of 32

Ii. JURISDICTION AND VENUE

14. This Court has jurisdiction over this action pursuant to the Class Action Fairness
Act of 2005 (““CAFA”), 28 U.S.C. §1332(d), because at least one Class member is of diverse
citizenship from one defendant, there are more than 100 Class members, and the aggregate amount
in controversy exceeds $5 million, exclusive of interest and costs.

15. This Court has personal jurisdiction over Defendants named in this action because
Defendants are headquartered within, and conduct substantial business in, Pennsylvania and this
District through its convenience stores and commercial website.

16. Venue is proper in this District under 28 U.S.C. §1391(b) because Defendants are
headquartered in this District and a substantial part of the events, errors, omissions, and decisions
leading to the Data Breach occurred in this District.

IV. FACTUAL ALLEGATIONS

A. Payment Card Processing Background

17. — It is well known that customer Payment Card Data is valuable and often targeted
by hackers. Over the last several years, numerous data breaches have occurred at large retailers
and restaurants nationwide, including Wendy’s, The Home Depot, Target, Kmart, P.F. Chang’s,
and many others. Despite widespread publicity and industry alerts regarding these other notable
data breaches, WaWa failed to take reasonable steps to adequately protect its computer systems
from being breached.

18. A large portion of WaWa’s sales are made to customers who use credit or debit
cards. When a customer uses a credit or debit card, the transaction involves four primary parties:
(1) the “merchant” (e.g., WaWa) where the purchase is made; (2) an “acquiring bank” (which

typically is a financial institution that contracts with the merchant to process its payment card

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 6 of 32

transactions); (3) a “card network” or “payment processor” (such as Visa and MasterCard); and
(4) the “issuer” (which is a financial institution — such as Piaintiff — that issues credit and debit
cards to its members/customers).

19. Processing a payment card transaction involves four major steps:

¢ Authorization — when a customer presents a card te make a purchase, WaWa
requests authorization of the transaction from the card’s issuer;

e Clearance ~ if the issuer authorizes the transaction, WaWa completes the sale
to the customer and forwards a purchase receipt to the acquiring bank with
which it has contracted;

e = Settlement — the acquiring bank pays WaWa for the purchase and forwards the
receipt to the issuer, which then reimburses the acquiring bank; and

*« Post-Settlement — the issuer posts the charge to the customer’s credit or debit
account.

20. In processing payment card transactions, merchants acquire a substantial amount
of information about each customer, including his or her full name; credit or debit card account
number; card security code (the value printed on the card or contained in the microprocessor chip
or magnetic strip of a card and used to validate card information during the authorization process);

the card’s expiration date and verification value; and the PIN number for debit cards.®

 

6 See PCI Security Standards Council, PCT DSS Quick Reference Guide: Understanding the
Payment Card Industry Data Security Standard version 3.2.1, 11, July 2018,
https://www.pcisecuritystandards.org/documents/PC] DSS-ORG-v3 2 |.pdf (last accessed Dec.
22, 2019).

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 7 of 32

 

Types of Data on a Payment Card

clo CAV2/CID/CVC2/EVV2
{American Express] {all other payment card brands}

    

 

 

Chip
PAN --
Cardholder —
Name
Expiration Date Magnetic Stripe
(data on tracks 1 & 2)
21. Merchants typically store this information on their computer systems and transmit

it to third parties to complete the transaction. At other times, and for other reasons, merchants may
also coliect other personally identifiable information about their customers, including, but not
limited to, financial data, mailing addresses, phone numbers, driver’s license numbers, and email
addresses,

22. For years, WaWa has obtained massive amounts of customer Payment Card Data.
WaWa uses this information to process payment card transactions in connection with sales to its
customers, Customer Payment Card Data is an asset of considerable value to both the WaWa and
to hackers, who can easily sell this data, as a result of the “proliferation of open and anonymous
cybercrime forums on the Dark Web that serve as a bustling marketplace for such commerce.””
23. WaWa is—and at all relevant times has been—aware that the Payment Card Data

it obtains and processes is highly sensitive and could be used for nefarious purposes by third

parties, such as perpetrating identity theft and making fraudulent purchases. To this end, WaWa

 

7 The Value of a Hacked Company, KREBS ON SEcuRITY (July 14, 2016),
http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/ (last accessed Dec. 20,
2019).

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 8 of 32

posted a job opening on or about December 4, 2019—just days before allegedly discovering the
WaWa Data Breach—-seecking an Information Security Incident Response Junior Analyst to
“follow the processes and procedures necessary for the detection, response and remediation of
cyber related attacks on the Wawa enterprise.”*

24. WaWa also is—and at all relevant times has been—aware of the importance of
safeguarding its customers’ Payment Card Data and of the foreseeable consequences that would
occur if its data security systems were breached, specifically including the fraud losses and theft
that would be imposed on consumers, such as Plaintiff. Indeed, WaWa’s December 4, 2019 job
posting also requires the successful applicant have a “[v]ery basic understanding of relevant legal
and regulatory requirements, such as: Payment Card Industry Data Security Standard.” fd.

25. In addition to its general duty to act reasonably in handling and safeguarding
customers’ Payment Card Data to prevent the risk of foreseeable harm to others, WaWa is—and
at all relevant times has been—obligated to safeguard such information by, among other things,
industry standards, federal law, and its own commitments, internal policies, and procedures.

B. The WaWa Data Breach: March 2019 to Present

26. Beginning as early as March 2019, computer hackers took advantage of
vulnerabilities in WaWa’s computer and point-of-sale systems to install malware that ultimately
infected potentially every WaWa location in the United States. Through this malware, the hackers

were able to steal WaWa’s customers’ Payment Card Data that WaWa had collected in conjunction

with its customers’ purchases.

 

8 Indeed, WaWa Information Security Incident Response Junior Analyst,
httos://www.indeed.com/viewiob?}|k=7al fac3eeb48ceadtk=1 dsibai40p2p0800&trom=serp&vjis
=3 (posted Dec. 3, 2019) (last accessed Dec. 20, 2019) (copy saved by Plaintiff's counsel).

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 9 of 32

27. On December 19, 2019 (approximately ten months after hackers first installed
malware on its computer processors), WaWa announced that it was investigating a theft its
customers’ Payment Card Data. WaWa explained, “malware affected payment card information,
including credit and debit card numbers, expiration dates, and cardholder names on payment cards
used at potentially all Wawa in-store payment terminals and fuel dispensers beginning at different
points in time after March 4, 2019 and ending on December 12, 2019.”°

28. Taking advantage of WaWa’s lax data security and delay in discovering the
malware on its servers, hackers were able to gather large amounts of Payment Card Data, With
that Payment Card Data, unknown perpetrators are now capable of making undetected fraudulent
purchases on credit and debit cards belonging to Plaintiff and members of the Class. Unknown
perpetrators are also capable of specifically targeting and draining debit accounts with large
amounts of money in them belonging to Plaintiff and members of the Class. By failing to timely
identify that its systems had been subjected to a data breach, WaWa allowed hackers to have
unfettered access to WaWa’s computer and point-of-sale systems to obtain customers’ Payment
Card Data for at least ten months, thereby exponentially increasing the harm suffered by Plaintiff
and members of the Class.

29. Up to, and including, the period during which the WaWa Data Breach occurred,
WaWa’s data security systems suffered from many deficiencies that made them susceptible to

hackers, including, without limitation, the following:

 

9 WaWa, WaWa Data Security - Updates & Customer Resources,
https://www. wawa.com/alerts/data-security (Dec, 19, 2019) (last accessed Dec. 20, 2019).

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 10 of 32

a, WaWa’s IT management were unqualified and failed to maintain a system
of accountability over data security, thereby knowingly allowing data
security deficiencies to persist;

b. WaWa ignored well-known warnings that its point-of-sale system was
susceptible to data breach;

c. WaWa failed to implement certain protocols that would have prevented
unauthorized programs, such as malware, from being installed on its point-
of-sale and other systems that accessed Payment Card Data and otherwise
would have protected Payment Card Data; and

d. WaWa failed to install software to adequately track access to its network,
monitor the network for unusual activity, and prevent exfiltration of data,
which would have detected the presence of hackers and prevented Payment
Card Data from being stolen.

30. Attempting to downplay the seriousness of the Data Breach, WaWa assured its
customers that “anyone impacted [ ] will not be responsible for fraudulent charges related to this
incident.” '° In a separate letter to customers, WaWa’s CEO, Chris Gheysens wrote, “I want to
reassure you that you will not be responsible for any fraudulent charges on your payment cards
related to this incident[.]”'! WaWa has not provided any assurances to Plaintiff and similarly
situated payment card issuers who will lose millions of dollars as a result of having to cancel and

reissue cards compromised in the WaWa Data Breach, refund fraudulent charges incurred by their

 

10 Wawa, WaWa Notifies Customers of Data Security — Incident,
httos://s3.amazonaws,com/wawa-kentice-prod/wawa/media/misc/wawa-data-security-incident-
wire-release-12_ 19 2019.pdf (Dec. 19, 2019) (last accessed Dec. 20, 2019).

i Wawa, An Open Letter from WaWa CEO Chris Gheysens to Our Customers,
https://Avwww.wawa.coi/alerts/data-security (Dec. 19, 2019) (last accessed Dec. 20, 2019).

 

10

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 11 of 32

members/customers, investigate fraudulent charges, and the lost interest and transaction fees due
to reduced card usage.

31. Beginning on Friday, December 27, 2019, Visa issued a series of Compromised
Account Management System (“CAMS”) alerts to Plaintiff, indicating that the estimated fraud
“exposure window” for the WaWa Data Breach ran from April 22, 2019 through December 13,
2019. The CAMS alert further indicated that both Track 1 and Track 2 data, which generally
includes credit and debit card information, such as cardholder name, primary account number, and
expiration date may have been compromised in the Data Breach. According to the CAMS alerts
received by Plaintiff, at least 65 payment cards issued by Plaintiff to its members were
compromised as a result of the WaWa Data Breach.

Cc. WaWa Failed to Comply with Its Duties

1. Wawa Failed to Comply with Industry Standards for Data Security

32. WaWa failed to comply with industry standards for data security and actively
mishandled the data entrusted to it by its customers,

33. The Payment Card Industry Security Standards Council promulgates minimum
standards, which apply to ail organizations that store, process, or transmit Payment Card Data.
These standards are known as the Payment Card Industry Data Security Standard (“PCI DSS”).
PCI DSS is the industry standard governing the security of Payment Card Data, although it sets
the minimum level of what must be done, not the maximum.

34. PCIDSS version 3.2.1, released in May 2018 and in effect at the time of the WaWa

Data Breach, imposes the following 12 “high-level” mandates:!*

 

Wa PCI Security Standards Council, PCT DSS Quick Reference Guide: Understanding the
Payment Card Industry Data Security Standard version 3.2.1, 9, July 2018,

11

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 12 of 32

 

The PC) Data Security Standard

PCI DSS is the global data security standard adopted by the payment card brands for all entities that
process, store or transmit cardholder data and/or sensitive authentication data. It consists of steps that
mirror security best practices.

  

Goals RED SS Requirements
“Build and Maintain a ob Install and maintain. a frewall configuration to protect
| Secure Network and cardholder data
| Systems _ 2, Do not use vendor-supplied defaults for system passwords and

other security paral meters

Protect Cardholder Data a “3. Protect s stored cardholder data es we
Co : 7d Enerypt transmission of cardholder data a across 8 open, .

public networks
Maintain a Vulnerability 5. Protect all systems against malware and regularly update anti-
| Management Program virus software or programs
«6. Develop and maintain secure systems and applications:
: Implement Strong Access 7... Restrict access to cardholder data by business need to know
Control Measures 8. Identify and authenticate access to system components.
a . 9, Restrict physical access fo cardholder data
Regularly Monitor and 10. Track and monitor all access to network resources sand

. Test Networks _ cardholder data
: 11. Regularly test security systems and processes

- Maintain an Information 12, Maintain a policy that addresses information security for al
_ Security Policy oo) personnel

 

 

35, Furthermore, PCI DSS 3.2.1 set forth detailed and comprehensive requirements that
had to be followed to meet each of the 12 mandates.

36. Among other things, PC] DSS 3.2.1 requires WaWa to properly secure Payment
Card Data; not store cardholder data beyond the time necessary to authorize a transaction; to timely
upgrade its point-of-sale software; implement proper network segmentation; encrypt Payment

Card Data at the point-of-sale; restrict access to Payment Card Data to those with a need to know;

 

https://www.pcisecuritystandards.org/documents/PCL DSS-ORG-v3_ 2 |.pd? (last accessed Dec.
22, 2019).

12

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 13 of 32

and establish a process to identify; and timely fix security vulnerabilities. Upon information and
belief, WaWa failed to comply with each of these requirements.

2. WaWa Failed to Comply with Federal Trade Commission
Requirements

37. According to the Federal Trade Commission (“FTC”), the failure to employ
reasonable and appropriate measures to protect against unauthorized access to confidential
consumer data constitutes an unfair act or practice prohibited by §5 of the Federal Trade
Commission Act of 1914 (“FTC Act”), 15 U.S.C. §45.

38. In 2007, the FTC published guidelines that establish reasonable data security
practices for businesses. The guidelines note that businesses should protect the personal customer
information that they keep; properly dispose of personal information that is no longer needed;
encrypt information stored on computer networks; understand their network’s vulnerabilities; and
implement policies for installing vendor-approved patches to correct security problems. The
guidelines also recommend that businesses consider using an intrusion detection system to expose
a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be
trying to hack the system; watch for large amounts of data being transmitted from the system; and
have a response plan ready in the event of a breach.

39. The FTC has also published a document entitled “FTC Facts for Business,” which
highlights the importance of having a data security plan, regularly assessing risks to computer
systems, and implementing safeguards to control such risks.

40. The FTC has issued orders against businesses that failed to employ reasonable
measures to secure Payment Card Data. These orders provide further guidance to businesses in

regard to their data security obligations.

13

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 14 of 32

41. In the years leading up to the WaWa Data Breach, and during the course of the
breach itself, WaWa failed to follow the guidelines set forth by the FTC and actively mishandled
the management of its IT security. Furthermore, by failing to have reasonable data security
measures in place, WaWa engaged in an unfair act or practice within the meaning of §5 of the FTC
Act.

3. The Data Breach Damaged Financial Institutions

42. WaWa failed to protect its customers’ Payment Card Data and as a result, Plaintiff
and Class members have and will suffer millions of dollars in damages

43. WaWa failed to follow industry standards and failed to effectively monitor its
point-of-sale and security systems to ensure the safety of customer information. WaWa’s
substandard security protocols, improper retention of cardholder data, and failure to regularly
monitor for unauthorized access caused customers’ Payment Card Data to be compromised for
months without detection by WaWa.

44. The Data Breach caused or will cause substantial damage to Plaintiff and Class
members, who are acting immediately to mitigate the risk of a massive number of fraudulent
transactions being made on payment cards that they issued while simultaneously taking steps to
prevent future fraud. Consumers are ultimately protected from most fraud loss, but Plaintiff and
Class members are not. Financial institutions, like Plaintiff and other Class members, bear primary
responsibility for reimbursing members/customers for fraudulent charges and covering the cost of
issuing new cards for members/customers to use.

45. Asa result of the WaWa Data Breach, Plaintiff and Class members are required,
and will continue to be required, to cancel and reissue payment cards, change or close accounts,

notify members/customers that their cards were compromised, investigate claims of fraudulent

14

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 15 of 32

activity, refund fraudulent charges, increase fraud monitoring on potentially impacted accounts,
and take other steps to protect themselves and their members/customers. Plaintiff and members of
the Class also lost or will lose interest and transaction fees due to reduced card usage. Furthermore,
debit and credit cards belonging to Plaintiff and Class members—as well as the account numbers
on the face of the cards—were devalued.

46. The financial damages suffered by Plaintiff and members of the Class are
significant and ongoing.

Vv. CLASS ACTION ALLEGATIONS

47. Plaintiff brings this action on behalf of itself and as a class action, pursuant to the
provisions of Rules 23(a}, 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure, on behalf
of the following class (the “Class’):

All banks, credit unions, financial institutions, and other entities in
the United States (including its ‘Territories and the District of
Columbia) that issued payment cards (including debit or credit
cards) used by consumers to make purchases from WaWa from
March 4, 2019 to December 13, 2019.1?

48. Excluded from the Class are Defendants and their subsidiaries and affiliates; all
employees of Defendants; all persons who make a timely election to be excluded from the Class;
government entities; and the judge to whom this case is assigned, including his/her immediate
family and court staff.

49. Certification of Plaintiff's claims for Class-wide treatment is appropriate because

all elements of Fed. R. Civ. P. 23(a), (b)(2)-@3) are satisfied. Plaintiff can prove the elements of its

 

3 As evidence is developed, Plaintiff may amend the class definition or class period if
necessary to accurately correspond to the relevant details of the Data Breach.

15

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 16 of 32

claims on a Class-wide basis using the same evidence as would be used to prove those elements in
an individual action alleging the same claims.

50. Numerosity: All requirements of Fed. R. Civ. P. 23(a}(1) are satisfied. The
members of the Class are so numerous and geographically dispersed that individual joinder of all
Class members is impracticable. While Plaintiff is informed and believes that there are hundreds
of members of the Class, the precise number of Class members is unknown to Plaintiff. Class
members may be identified through objective means. Class members may be notified of the
pendency of this action by recognized, Court-approved notice dissemination methods, which may
include U.S. mail, electronic mail, Internet postings, and/or published notice.

51. Commonality and Predominance: All requirements of Ned. R. Civ. P. 23(a)(2)
and 23(b)(3) are satisfied. This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including, without limitation:

a. whether Defendants engaged in the active misfeasance and misconduct
alleged herein;
b. whether WaWa owed a duty to Plaintiff and members of the Class to act

reasonably to protect Payment Card Data;

c. whether WaWa failed to provide adequate security to protect Payment Card
Data;
d. whether WaWa negligently, or otherwise improperly, allowed third parties

to access Payment Card Data;
e. whether Plaintiff and members of the Class were injured and suffered

damages and ascertainable losses;

16

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 17 of 32

f. whether WaWa’s failure to provide adequate security proximately caused
Plaintiff's and Class members’ injuries;

g. whether Plaintiff and members of the Class are entitled to damages and, if
so, the measure of such damages; and

h. whether Plaintiff and members of the Class are entitled to declaratory and
injunctive relief.

52.  Typicality: All requirements of Fed. R. Civ. P. 23(a}(3) are satisfied. Plaintiff is a
member of the Class, having issued payment cards that were compromised in the WaWa Data
Breach, Plaintiffs claims are typical of the other Class members’ claims because, among other
things, all Class members were comparably injured through Defendants’ conduct.

53. Adequacy of Representation: All requirements of Fed. R. Civ. P. 23(a)(4) are
satisfied. Plaintiff is adequate Class representatives because if is a member of the Class and its
interests do not conflict with the interests of the other members of the Class that it seeks to
represent. Plaintiff is committed to pursuing this matter for the Class with the Class’s collective
best interests in mind. Plaintiff has retained counsel competent and experienced in complex class
action litigation of this type and Plaintiff intends to prosecute this action vigorously. Plaintiff, and
its counsel, will fairly and adequately protect the Class’s interests.

54. Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b)(3) are
satisfied. As described above, common issues of law or fact predominate over individual issues.
Resolution of those common issues in Plaintiff’s individual case will also resolve them for the
Class’s claims. In addition, a class action is superior to any other available means for the fair and
efficient adjudication of this controversy and no unusual difficulties are likely to be encountered

in the management of this class action. The damages or other financial detriment suffered by

17

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 18 of 32

Plaintiff and the other Class members are relatively small compared to the burden and expense
that would be required to individually litigate their claims against Defendants, so it would be
impracticable for members of the Class to individually seek redress for Defendants’ wrongful
conduct. Even if Class members could afford individual litigation, the court system could not.
Individualized litigation creates a potential for inconsistent or contradictory judgments and
increases the delay and expense to all parties and the court system. By contrast, the class action
device presents far fewer management difficulties and provides the benefits of single adjudication,
economies of scale, and comprehensive supervision by a single court,

55. Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied.
Defendants have acted, or refused to act, on grounds generally applicable to the Class making final
declaratory or injunctive relief appropriate.

VI. CHOICE OF LAW

56. | WaWa’s acts and omissions discussed herein were orchestrated and implemented
at its corporate headquarters in Pennsylvania and the tortious and deceptive acts complained of
occurred in, and radiated from, Pennsylvania.

57. The key wrongdoing at issue in this litigation (WaWa’s failure to employ adequate
data security measures) emanated from WaWa’s headquarters in Pennsylvania.

58. Upon information and belief, control over WaWa’s point-of-sale systems and IT
personnel is exercised at WaWa’s headquarters in Pennsylvania. To this end, WaWa currently is

hiring an Information Security Incident Response Junior Analyst based in WaWa, Pennsylvania,

18

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 19 of 32

to “follow the processes and procedures necessary for the detection, response and remediation of
cyber related attacks on the Wawa enterprise.”!4

59. Pennsylvania, which seeks to protect the rights and interests of Pennsylvania and
other U.S. businesses against a company doing business in Pennsylvania, has a greater interest in
the claims of Plaintiff and the Class members than any other state and is most intimately concerned
with the outcome of this litigation.

60. Application of Pennsylvania law te a nationwide Class with respect to Plaintiffs
and the Class members’ claims is neither arbitrary nor fundamentally unfair because Pennsylvania
has significant contacts and a significant aggregation of contacts that create a state interest in the
claims of Plaintiff and the nationwide Class.

VII. CAUSES OF ACTION
COUNT I
Negligence
On behalf of the Plaintiff and the Class

61. Plaintiff incorporates by reference all preceding allegations, as though fully set
forth herein.

62. WaWa owed—and continues to owe—a duty to Plaintiff and the Class to use
reasonable care in safeguarding Payment Card Data and to discover any breach in a timely manner,
so that compromised financial accounts and credit cards can be closed quickly in order to avoid
fraudulent transactions. This duty arises from several sources, including, but not limited to, the

sources described below, and is independent of any duty WaWa owed as a result of its contractual

obligations.

 

M4 Indeed, WaWa Information Security Incident Response Junior Analyst,
https://www.indeed.com/viewjob?jk=7al Pac3 eeb48eca&tk= 1 dsibai4Op2p0800& from=serp&vis
=3 (posted Dec. 3, 2019) (last accessed Dec. 20, 2019) (copy saved by Plaintiff's counsel).

19

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 20 of 32

63. | WaWa has a common law duty to prevent the foreseeable risk of harm to others,
including Plaintiff and the Class. It was certainly foreseeable to WaWa that injury would result
from a failure to use reasonable measures to protect Payment Card Data and to provide timely
notice that a breach was detected. It was also foreseeable that, if reasonable security measures were
not taken, hackers would steal Payment Card Data belonging to millions of WaWa’s customers;
thieves would use Payment Card Data to make large numbers of fraudulent transactions; financial
institutions would be required to mitigate the fraud by cancelling and reissuing the compromised
cards and reimbursing their members/customers for fraud losses; and that the resulting financial
losses would be immense.

64. WaWa assumed the duty to use reasonable security measures as a result of its
conduct.

65. In addition to its general duty to exercise reasonable care, WaWa also had a duty
of care as a result of the special relationship that existed between WaWa and Plaintiff and members
of the Class. The special relationship arose because financial institutions entrusted WaWa with
Payment Card Data. Only WaWa was in a position to ensure that its systems were sufficient to
protect against the harm to financial institutions from a data breach.

66. | WaWa’s duty to use reasonable data security measures also arose under §5 of the
FTC Act, which prohibits “unfair . . . practices in or affecting commerce,” including, as interpreted
and enforced by the FTC, the unfair practice of failing to use reasonable measures to protect
Payment Card Data by businesses such as WaWa. The FTC publications and data security breach
orders described above further form the basis of WaWa’s duty. In addition, individual states have

enacted statutes based upon the FTC Act that also create a duty on the part of WaWa.

20

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 21 of 32

67. | WaWa’s duty to use reasonable care in protecting Payment Card Data arose not

only as a result of the common law and the statutes described above, but also because it was bound

by, and had committed to comply with, industry standards, specifically including PCI DSS,

68. WaWa breached its common law, statutory, and other duties and thus, was

negligent by failing to use reasonable measures to protect Plaintiffs Payment Card Data from the

hackers who perpetrated the Data Breach and by failing to provide timely notice of the breach.

Upon information and belief, the specific negligent acts and omissions committed by WaWa

include, but are not limited to, some, or all, of the following:

a. failure to delete cardholder information after the time period necessary to
authorize the transaction;

b. failure to employ systems to protect against malware;

c. failure to comply with industry standards for software and point-of-sale
security;

d. failure to track and monitor access to its network and cardholder data;

€. failure to limit access to those with a valid purpose;

f. failure to adequately staff and fund its data security operation;

2. faiture to use due care in hiring, promoting, and supervising those
responsible for its data security operations; and

h, failure to recognize that hackers were stealing Payment Card Data from its
network while the Data Breach was taking place.

69. In connection with the conduct described above, WaWa acted wantonly, recklessly,

and with complete disregard for the consequences.

21

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 22 of 32

70. Asa direct and proximate result of WaWa’s negligence, Plaintiff and members of
the Class have or will suffer injury, including, but not limited to, cancelling and reissuing payment
cards, changing or closing accounts, notifying members/customers that their cards were
compromised, investigating claims of fraudulent activity, refunding fraudulent charges, increasing
fraud monitoring on potentially impacted accounts, and taking other steps to protect themselves
and their members/customers, Plaintiff and the Class also lost or will lose interest and transaction
fees, due to reduced card usage resulting from the breach, and the cards they issued (and the

corresponding account numbers) were rendered worthless.

COUNT II
Negligence Per Se
On behalf the Plaintiff and the Class

71. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

72. Section 5 of the FTC Act prohibits “unfair... practices in or affecting commerce,”
including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as
WaWa, of failing to use reasonable measures to protect Payment Card Data. The FTC publications
and orders described above also form part of the basis of WaWa’s duty.

73. WaWa violated §5 of the FTC Act (and similar state statutes) by failing to use
reasonable measures to protect Payment Card Data and not complying with applicable industry
standards, including PCI DSS, as described in detail herein. WaWa’s conduct was particularly
unreasonable given the nature and amount of Payment Card Data it obtained and stored and the
foreseeable consequences of a data breach at one of the country’s largest private companies,

including, specifically, the immense damages that would result to consumers and financial

institutions.

22

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 23 of 32

74. WaWa’s violation of §5 of the FTC Act (and similar state statutes) constitutes
negligence per se.

75. Plaintiff and members of the Class are within the class of persons that §5 of the
FTC Act (and similar state statutes} was intended to protect, as they are engaged in trade and
commerce and bear primary responsibility for directly reimbursing consumers for fraud losses.
Moreover, many of the Class members are credit unions, which are organized as cooperatives
whose members are consumers,

76. The harm that has occurred is the type of harm the FTC Act (and similar state
statutes) was intended to guard against. Indeed, the FTC has pursued over 50 enforcement actions
against businesses, which, as a result of their failure to employ reasonable data security measures
and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiff and the Class.

77. Asa direct and proximate result of WaWa’s negligence per se, Plaintiff and the
Class have or will suffer injury, including, but not limited to, cancelling and reissuing payment
cards, changing or closing accounts, notifying members/customers that their cards were
compromised, investigating claims of fraudulent activity, refunding fraudulent charges, increasing
fraud monitoring on potentially impacted accounts, and taking other steps to protect themselves
and their members/customers. They also lost or will lose interest and transaction fees, due to
reduced card usage resulting from the breach, and the cards they issued (and the corresponding
account numbers) were rendered worthless.

COUNT ITI
Declaratory and Injunctive Relief
On behalf of Plaintiff and the Class
200. Plaintiff incorporates by reference all preceding allegations, as though fully set

forth herein.

23

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 24 of 32

201. Under the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq., this Court is
authorized to enter a judgment declaring the rights and legal relations of the parties and grant
further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
which are tortious and which violate the terms of the federal and state statutes described herein.

202. An actual controversy has arisen in the wake of WaWa’s Data Breach regarding its
common law and other duties to reasonably safeguard Payment Card Data. Plaintiff alleges that
WaWa’s data security measures were inadequate and remain inadequate. Furthermore, Plaintiff
continues to suffer injury as additional fraudulent charges may be made on payment cards it issued
to WaWa’s customers.

203. Pursuant to its authority under the Declaratory Judgment Act, this Court should
enter a judgment declaring, among other things, the following:

a. WaWa continues to owe a legal duty to secure its customers’ personal and
financial information—specifically including information pertaining to
credit and debit cards used by WaWa’s customers—and to notify financial
institutions of a data breach under the common law, §5 of the FTC Act, PC]
DSS standards, its commitments, and various state statutes;

b, WaWa continues to breach this legal duty by failing to employ reasonable
measures to secure its customers’ personal and financial information; and

c. WaWa’s ongoing breaches ofits legal duty continue to cause Plaintiff harm.

204, The Court also should issue corresponding injunctive relief requiring WaWa to
employ adequate security protocols, consistent with industry standards, to protect its Payment Card

Data. Specifically, this injunction should, among other things, direct WaWa to:

24

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 25 of 32

a. utilize industry standard encryption to encrypt the transmission of
cardholder data at the point-of-sale and at all other times;

b. implement encryption keys in accordance with industry standards;

c. implement EMV technology;

d, engage third party auditors, consistent with industry standards, to test its
systems for weakness and upgrade any such weakness found;

e. audit, test, and train its data security personnel regarding any new or
modified procedures and how to respond to a data breach;

f. regularly test its systems for security vulnerabilities, consistent with
industry standards;

g. comply with all PC] DSS standards pertaining to the security of its
customers’ personal and confidential information; and

h. install all upgrades recommended by manufacturers of security software
and firewalls used by WaWa,

205. If an injunction is not issued, Plaintiff will suffer irreparable injury and lack an
adequate legal remedy in the event of another data breach at WaWa. The risk of another such
breach is real, immediate, and substantial. If another breach at WaWa occurs, Plaintiff wili not
have an adequate remedy at law because many of the resulting injuries are not readily quantified
and they will be forced to bring multiple lawsuits to rectify the same conduct. Simply put, monetary
damages, while warranted to compensate Plaintiff and the Class for out of pocket damages that are
legally quantifiable and provable, do not cover the full extent of injuries suffered by Plaintiff and
the Class, which include monetary damages that are not legally quantifiable or provable and

reputational damage.

29

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 26 of 32

206. The hardship to Plaintiff and the Class, if an injunction is not issued, exceeds the
hardship to WaWa, if an injunction is issued. Among other things, if another massive data breach
occurs at WaWa, Plaintiff and members of the Class will likely incur hundreds of millions of
dollars in damage. On the other hand, the cost to WaWa of complying with an injunction by
employing reasonable data security measures is relatively minimal and WaWa has a pre-existing
legal obligation to employ such measures.

207. Issuance of the requested injunction will not disserve the public interest. To the
contrary, such an injunction would benefit the public by preventing another data breach at WaWa,
thus eliminating the injuries that would result to Plaintiff, the Class, and the millions of consumers
whose confidential information would be compromised.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests that
the Court:

A. Certify the Class and appoint Plaintiff and Plaintiffs counsel to represent the Class;

B. Enter a monetary judgment in favor of Plaintiff and members of the Class to
compensate them for the injuries suffered, together with pre-judgment and post-judgment interest,

treble damages, and penalties where appropriate;

C, Enter a declaratory judgment in favor of Plaintiff and the Class, as described above;
D. Grant Plaintiff the injunctive relief requested;
E. Award Plaintiff and the Class reasonable attorneys’ fees and costs of suit, as

allowed by law; and

B, Award such other and further relief as this Court may deem just and proper.

26

 

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 27 of 32

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury of any and all issues in this action so triable.

Dated: January 15, 2020

Respectfully submitted,

CARLSON LYNCH, LLP

Gary F. Lynch (PA ID 56887)
Jamisen A. Etzel (PA ID 311554)
Kevin W. Tucker (PA ID 312144)
1133 Penn Avenue, Sth Floor
Pittsburgh, PA 15222

Tel.: (412) 322-9243

Fax: (412) 231-0246
glynch@carlsonlynch,com
jetzel@carlsonlynch.com
ktucker@carlsonlynch.com

LOWEY DANNENBERG, P.C.

Vincent Briganti (pro hac vice forthcoming)
Christian Levis (pro hac vice forthcoming)
Johnathan Seredynski (pro hac vice forthcoming)
44 South Broadway, Suite 1100

White Plains, NY 10601

Tel.: (914) 997-0500

Fax: (914) 997-0035

vbriganti@lowey.com

clevis@lowey.com
jseredynski@lowey.com

LOWEY DANNENBERG, P.C.
Anthony M. Christina (PA ID 322528)
One Tower Bridge

100 Front Street, Suite 520

West Conshohocken, PA 19428

Tel.: (215) 399-4770

Fax: (914) 997-0035
achristina@lowey.com

27

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 28 of 32

LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Karen H. Riebel (pro hac vice forthcoming)
Kate M. Baxter-Kauf (pre hac vice forthcoming)
100 Washington Avenue §, Suite 2200
Minneapolis, MN 55401

Tel.: (612) 339-6900

Fax: (612) 339-0981

khriebel@locklaw.com
kmbaxter-kauf@locklaw.com

CHESTNUT CAMBRONNE PA

Bryan L. Bleichner (pro hac vice forthcoming)
Jeffrey D. Bores (pro hac vice forthcoming)
100 Washington Avenue South, Suite 1700
Minneapolis, MN 55401

Tel.; (612) 339-7300

Fax: (612) 336-2940
bbleichner@chestnutcambronne.com
jbores@chestnutcambronne.com

LEVIN SEDRAN & BERMAN, LLP
Charles E. Schaffer (PA ID 76259)
Frederick S. Longer (PA ID 46653)
510 Walnut Street — Suite 500
Philadelphia, PA 19106-3697

Tel.; (215) 592-1500

Fax: (215) 592-4663
eschaffer@lfsblaw.com
flonger@lfsblaw.com

GOLOMB & HONIK, P.C.
Richard M. Golomb (PA ID 42845)
Kenneth J. Grunfeld (PA ID 84121)
1835 Market Street, Suite 2900
Philadelphia, PA 19103

Tel.: (215) 985-9177

Fax: (215) 985-4169
rgolomb@golombhonik.com
kgrunfeld@golombhonik.com

28

 
Case 2:20-cv-00263-GEKP Document1 Filed 01/15/20 Page 29 of 32

THE COFFMAN LAW FIRM

Richard L. Coffman (pro hac vice forthcoming)
Edison Plaza

350 Pine Street, Suite 700

Beaumont, TX 77701

Tel.: (409) 833-7700

Fax: (866) 835-8250
rcoffman@coffmanlawfirm.com

MORGAN & MORGAN
PHILADELPHIA PLLC

Kevin Clancy Boylan (PA ID 314117)
1800 JFK Bivd., Ste. 1401
Philadelphia PA 19103

Tel.: (215) 446-9795

Fax: (215) 446-9799
cboylan@forthepeople.com

MORGAN & MORGAN COMPLEX
LITIGATION GROUP

Jean 8. Martin (pre hac vice forthcoming)
Patrick A. Barthle (pro hac vice to be submitted)
Francesca Kester (admission to be applied for)
201 N. Franklin Street, 7th Floor

Tampa, FL 33602

Tel.: (813) 559-4908

Fax: (813) 222-4795
jeanmartin@forthepeople.com
pbarthle@forthepeople.com

Counsel for Plaintiff

29

 
“eo Bice Document 1 Filed 01/15/20 Page 30 of 32
CIVIL COVER SHEET 20 263.

The JS 44 civil cover sheet and the information contained hercin neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Fi ROT CHORE BEBERAL CREDIT UNION WWE MRA NTS WwitD GOOSE HOLDING CO., INC.

JS 4d (Rev. 02/19}

 

  
     
 

(b) County of Residence of First Listed Plaintyf
(EXCEPT IN U.S. PLAINTIFF CASES)

Lawrence

County of Residence of First Listed Defendant
(IN US, PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

{c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys if Kiown)
Gary F. Lynch, Carlson Lynch LLP

4133 Penn Avenue, 5th Fioor
Pittsburgh, PA 15222, 442-322-9243

 

 

   
   
  
  

il. BASIS OF JURISDICTION (Place an “X” in One Bax Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Gases Ouiy) and One Box for Defendant)
G1 U.S. Government O 3 Federal Question EF PT
Plaintiff (228. Gavernment Not a Party) Citizen of This Stat 1 Incorporated er Principal Place
of Business In This State
O2 US. Goverment Aa Diversity Citizen of Another Skate O 2. Incorporated and Principal Place Os 5
Defendant (Indicate Citizenship of Parties in itent Ei) of Business In Another State

Citizen or Subject of a os O 3 Foreign Nation m6 6
Forvign Country

 

     
    

Suit Code Descriptions.
OTHER'STATUTES:

X" in One Box Only)
FORTS

      

Click here for: Nature o

“PORFEFTURE/PENALTY. BANKRUP?:

 

 

           

 

   
  
  
 
  
  

7 116 Insurance PERSONAL INJURY PERSONALINJURY — [7 625 Drug Related Seizure 1 422 Appeal 28 USC 158 CO) 375 False Ciaims Act
O 120 Marine 1 3:0 Airplane 0) 365 Pevsonal Injury - of Property 21 USC 881 | 423 Withdrawal G 376 Qui Tam (31 USC
CO 130 Miller Act Gi 325 Airplane Product Product Liability © 699 Other 28 USC 157 3725(ay)
O 140 Negottable Insteument Liability 01 367 Health Case/ G 400 State Reapportionment
C1 150 Recovery of Overpayment |G 320 Assault, Libel & Pharmaceutical uf G6 410 Antitrust
. & Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
C1 151 Medicare Act 0 330 Federal Employers’ Product Liability OG 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans 0 340 Marine Enjury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability CF 840 Trademark Cormupt Organizations
9.153 Recovery of Overpayment Liability PERSONAL PROPERTY [225 TAROR sSOCTAL SECURITY: (0 480 Consumer Credit
of Veteran’s Bencfits 7 350 Motor Vehicte 1 370 Other Fraud 0 710 Fair Labor Standards G 86] HIA (1395ff) (7 485 Telephone Consumer

60 Stockholders’ Suits 0) 355 Motor Vehicle CO 371 Treth in Lending Act O 862 Black Lung (923) Protection Act
Other Contract Product Liabilety 380 Other Personal 0 720 Labor/Management 0 863 DIVC/DEWW (405(g)) 101 490 Cable/Sat TV
Contract Product Liability {0 360 Other Personal Property Damage Relations 0 864 SSID Titke XVI CI 850 Securities/Commadities/

Franchise Injury O 385 Property Damage 01 740 Railway Labor Act DO 865 RSI 403{g)) Exchange
(7 362 Personal Injury - Product Liability 0 75! Family aad Medical 11 890 Other Statutory Actions
Medical Malpractice Leave Act {7 891 Agricultural Acts

   
 
 

     
 

“ CIVIE RIGHTS ‘RISONER PETITIONS © | 790 Other Labor Litigation EDERAL TAX:SUITS 4 893 Environmental Matters
6 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 895 Freedom of Information

 

 

17 220 Foreclosure O 44! Voting ( 463 Alien Detainee Income Security Act or Defendant} Act

7 230 Rent Lease & Ejectment 0 442 Empioymeat 510 Mations to Vacate 871 ERS—Fhird Party J 896 Arbitration

G 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 OD 899 Administrative Procedure
G 245 Tort Product Liability Accammadations ( 530 General Act/Review or Appeal of

     

G 290 All Other Real Property (3 445 Amer. w/Disabilities - {535 Death Penalty Ee IMMIGRATIO Agency Decision
Employment Other: 1 462 Naturalization Application {J 956 Constitutionality of
0 446 Amer, w/Disabilities -](7 540 Mandamus & Other |) 465 Other immigration State Statutes
Other O 554 Civil Rights Actions
0 448 Education 1 555 Prison Condition

0 560 Civil Detaines -
Conditions of
Confinement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

>» ORIGIN (Place an “X” in Que Box Only)
1 viginal (12 Removed from G 3° Remanded from O14 Reinstated or © 5 Tyansferred fom © 6 Multidistrict 1 8 Multidistrict
roceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
fspecify) Transfer Direct File
Cite the U.S, Civil Statute under which you are pee not cite jurisdictional statutes untess diversity):
A ACTION lass Action Fairness Act ("CAFA", 28 U.S.C. § 1332{d}}
CAUSE OF Th Brief description of cause: . | oo
Defendants’ negligence led to security breach compromising Plaintiff's data
VII. REQUESTED IN (A (HECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only-ifdgefanded if complaint:
COMPLAINT: NDER RULE 23, F.R-Cv.P. JURY DEMAND: GNo
VIII. RELATED CASES) [ Kiwn —
IF ANY ee instructions): JUDGE Hon. Ge E.K. Pratter DOCKET NUMBER. 19-cv-06019
o _
DATE ; SIGNAJURE OR ATT@RNEY OF RECORD ,
01/15/2020
FOR OFFICE USE ONLY ae ———

t
RECEIPT # AMOUNT APPLYING IFP JUBGE MAG. noce JAN 1 5 2020

 
Case 2:20

         

UNITED STATES DISTRICT COURT

v-00263-GEKP Document1 Filed 01/15/20 Page 310 0-C1
FOR THE EASTERN DISTRICT OF PENNSYLVANIA V-) - 2

 

 

 

 

DESIGNATION FORM ; a ;
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the aj _ —
Address of Plaintiff: 2209 W. State Street, New Castle, PA 16148 0 263
Address of Defendant: “Wawa, Inc. and Wild Goose Holdings Co., Inc., 260 W. Baltimore Pike, Wawa, PA 19063
Place of Accident, Incident or Transaction: Various
~~

  
      

RELATED CASE, IF AN

9-cv-06019 Gene E.K. Pratter

Case Number: Judge: ate Terminated:

 

 

  
     
 

Civil cases are deemed Plated when Fes is answered to any of the following, questions:
Within one year Yes [| no] ¥ |

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court? ,

1, Is this case related to propertinchuded in an earlier numbered suit pendi
previously terminated action in this

4

 

i

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | Na

numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No

case filed by the same individual?
I certify that, to my knowledge, the within case, is / (] isnot related to any case now pending or within one year previously terminated action in ,
this court except as noted above.
pare: 01/15/2020 Lpousigiesfooh— 56887

Attorney-Gt-lds » / PheSe Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only}

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Oi Indemnity Contract, Marine Contract, and AH Other Contracts L] i. Insurance Contract and Other Contracts
C] 2. FELA (1 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust LJ] 4. Marine Personal Injury
LJ 5. Patent L #5. Motor Vehicle Personal Injury
|| 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify): i
[Lj 7. Civil Rights E] 7. Products Liability
[[] 8. Habeas Corpus \8. Products Liability — Asbestos
[1] 9. Securities Act(s) Cases . All other Diversity Cases
[.] 10. Social Security Review Cases (Please specify): "Coss Anion Falmess Ant 28 USC 4aa2id)
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is ta remave the case from eligibility far arbitration.)

Gary F. Lynch

, counsel of record or pro se phaintif, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ Relief other than monetary damages is sought. J A N 1 5 an aN

pare, 01/15/2020 _Brenenstys dopeh 56887

Attorney-at-. Law’ Pro Se Praintiff Attorney LD. # (if applicable)

<—]™

 

NOTE: A trial de nove will be a trial by jury only if there has Seen compliance with F.R.C.P. 38. JAW es 20 0

 

 

Civ, 609 (5/2018)

 
CA oe Document 1 Filed 01/15/20 Page 32 of 32

0)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
FIRST CHOICE FEDERAL CREDIT UNION, on Behalf of Itself and
All Others Similarly Situated, . CIVIL ACTION

y.

  

WAWA, INC. and WILD GOOSE HOLDING CO., INC. : NO

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

management cases.)

 

 

 

(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
January 15, 2020 Sa Plaintiff

Date Atterdey-at-law Attorney for

412-322-9243 412-231-0246 . glynch@carlsonlynch.com

Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

JAN 13 2020

 
